Case 4:20-cv-12755-MFL-KGA ECF No. 14, PageID.240 Filed 08/31/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 INTERSTATE ASPHALT
 HOLDINGS LLC,                                    Case No. 20-cv-12755
                                                  Hon. Matthew F. Leitman
                     Plaintiff,

 v.

 ROCKY SPRY, D/B/A Interstate
 Asphalt,

                     Defendant.


                 ORDER GRANTING DEFAULT JUDGMENT
                    AND PERMANENT INJUNCTION

      THIS MATTER IS BEFORE THE COURT on Plaintiff’s Motion for Default

Judgment and Permanent Injunction. The Court, finding good cause shown and that

Defendant is in default pursuant to Rule 55, hereby GRANTS the motion and enters

Default Judgment against Defendant. Accordingly, the Court also GRANTS

Plaintiff’s motion for a permanent injunction and Defendant is hereby immediately

enjoined as set forth in the separate order of this Court.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: August 31, 2021
Case 4:20-cv-12755-MFL-KGA ECF No. 14, PageID.241 Filed 08/31/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 31, 2021, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
